NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 11/05/21, with respect to claims 2 and 12 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate or make obvious each and every limitation required by either of claims 2 or 12.  Specifically: 
Claim 2 requires a spool rotatably positioned within the interior region of the housing, the spool having an upper disc and a lower disc with a channel defined there between, a pawl component that is separate from the spool and that is removably attachable to the spool so that the pawl component is rotatable with the spool in the first direction, the pawl component including four pawl arms that extend from the pawl component, and wherein the pawl component includes a bottom surface that is 
Claim 12 requires a pawl component that is separate from the spool and from the knob, the pawl component being removably attachable to the spool so that the pawl component is rotatable with the spool in the first direction and in the second direction, wherein a bottom portion of the pawl component is positioned atop and directly engages an upper portion of the spool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.L.A/           Examiner, Art Unit 3654                   

/SANG K KIM/           Primary Examiner, Art Unit 3654